Per Curiam.
Respondent was admitted to practice by this Court in 2004. He practices law in Warren County.
On April 19, 2010, respondent was sentenced in Queensbury Town Court to 200 hours of community service and three years of probation, upon his plea of guilty of petit larceny, a class A misdemeanor (see Penal Law § 155.25). The conviction resulted from respondent’s misappropriation of $5,442.17 of client funds from his escrow account, which funds were used to pay for his personal expenses.
*771Petitioner moves for an order of final discipline pursuant to Judiciary Law § 90 (4) (g). Respondent has not replied or otherwise appeared in response to the motion.
We grant petitioner’s motion and conclude that respondent should be disbarred. Respondent’s criminal conduct is a most serious breach of an attorney’s ethical obligations and unquestionably reflects adversely on his trustworthiness and fitness to practice law (see e.g. Matter of Kahn, 37 AD3d 949 [2007]; Matter of Balok, 2 AD3d 887 [2003]).
Mercure, J.P, Lahtinen, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).